Name: The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on the illegal trade in firearms (SCH/Com-ex (99) 10)
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  defence
 Date Published: 2000-09-22

 Avis juridique important|41999D0010The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on the illegal trade in firearms (SCH/Com-ex (99) 10) Official Journal L 239 , 22/09/2000 P. 0469 - 0473DECISION OF THE EXECUTIVE COMMITTEEof 28 April 1999on the illegal trade in firearms(SCH/Com-ex (99) 10)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 9 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Henceforth, the Contracting Parties shall submit each year by 31 July their national annual data for the preceding year on illegal trade in firearms, on the basis of the joint table for compiling statistics annexed to document SCH/I-ar (98) 32.Luxembourg, 28 April 1999.The ChairmanC. H. SchapperANNEXSCH/I-Ar (98) 32>PIC FILE= "L_2000239EN.047002.EPS">>PIC FILE= "L_2000239EN.047101.EPS">>PIC FILE= "L_2000239EN.047201.EPS">>PIC FILE= "L_2000239EN.047301.EPS">